           Case 1:20-cv-06135-JPO Document 5 Filed 09/23/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 BRUCE HAY,
                                 Plaintiff,
                                                                      20-CV-6135 (JPO)
                      -v-
                                                                          ORDER
 NEW YORK MEDIA LLC, ET AL.,
                      Defendants.


J. PAUL OETKEN, District Judge:

        Plaintiff invokes this Court’s diversity jurisdiction pursuant to 28 U.S.C. § 1332.

However, the Complaint does not adequately demonstrate the Court’s subject matter jurisdiction

because it does not allege the citizenship of each of the members of the LLC defendant. The state

of registration and headquarters location of a limited liability company are irrelevant to the

question of diversity of citizenship under § 1332. Rather, for purposes of diversity jurisdiction,

an LLC has the citizenship of each of its members. See ICON MW, LLC v. Hofmeister, 950 F.

Supp. 2d 544, 546 (S.D.N.Y. 2013) (citing Bayerische Landesbank v. Aladdin Capital Mgmt.

LLC, 692 F.3d 42, 49 (2d Cir. 2012)). Thus, in order to invoke this Court’s diversity

jurisdiction, Plaintiff must allege that the citizenship of each member of the LLC defendant was

diverse from that of Plaintiff at the date of this action’s filing.

        Therefore, Plaintiff shall, on or before October 7, 2020, either (1) show cause as to why

its complaint should not be dismissed for lack of subject matter jurisdiction, or (2) move to file

an amended complaint that properly pleads jurisdiction. If Plaintiff fails to do so, this action may

be dismissed.

        SO ORDERED.

Dated: September 23, 2020
       New York, New York
